In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO.  09-07-543 CR

____________________


RODERICK ANTHONY BRIDGES, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No.  95236




MEMORANDUM OPINION
 On October 1, 2007, the trial court sentenced Roderick Anthony Bridges, Jr. on a
conviction for injury to a child.  Bridges filed a notice of appeal on October 19, 2007.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On October 30, 2007, we notified the parties that we would dismiss the appeal  unless
the trial court filed an amended certification within thirty days of the date of the notice and
made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
									HOLLIS HORTON
										Justice
 

Opinion Delivered December 12, 2007 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.